DETAILED ACTION
1.	The following Office Action is based on the application filed on May 29, 2020, having claims 1-20.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
3.	Claims 1-20 are allowed. 

4.	The following is an examiner’s statement of reasons for allowance:
The closest prior art references are: Cherian et al. (US 2018/0206190 A1) which discloses a multi-link wireless communication system wherein a station may monitor an anchor channel for transmissions that indicate whether one or more additional links may be activated (pars. 55 and 60); Akay at al. (US 2013/0229930 A1) which discloses a first WLAN device exchanging connection establishment messages to agree on a specification communication channel to exchange control data (par. 33); and Li et al. (US 2018/0049129 A1) which discloses a Clear-to-Send (CTS) power control method wherein a first device and a second device exchange CTS messages in a CTS channel to reduce interference (abstract). 
For claims 1-20, the prior art fails to teach or render obvious a combination of:
in response to determining that the specific WLAN communication link has been negotiated for the first traffic stream, transmitting, by the first communication device, packets in the first traffic stream only via the specific WLAN communication link; and
in response to determining that no WLAN communication link has been negotiated with the second communication device for the first traffic stream, transmitting, by the first communication device, packets in the first traffic stream via multiple WLAN communication links.


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)270-1421.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/ELISABETH BENOIT MAGLOIRE/Primary Examiner, Art Unit 2471